Rose, J.
This is a controversy between Albert Stryker, a ward, and Joseph R. Wilson, guardian, over $144.69 of the ward’s money which, as charged, the guardian negligently kept on deposit in the Farmers State Bank of Overton with knowledge of its insolvency. The liability of the guardian to account for this item was put in issue by the pleadings. Upon a trial of the cause the district court entered judgment against him for $144.69 and he appealed.
Negligence creating the liability with which the trial court charged the guardian in his final account was clearly shown by the evidence. Consequently the judgment below is
Affirmed.